Filed 3/2/22 P. v. Rembert CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G059690

           v.                                                          (Super. Ct. No. C-94692)

 SCOTT EARL REMBERT,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Gary S. Paer, Judge. Reversed and remanded for further proceedings.
                    Dawn S. Mortazavi, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Jennifer B.
Truong, Deputy Attorneys General for Plaintiff and Respondent.
                                      *                  *                  *
              Scott Earl Rembert appeals from the trial court’s postjudgment order
denying his petition for resentencing pursuant to Penal Code section 1170.95. The court
concluded a person convicted of murder with a special circumstance before the Supreme
Court’s decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks), and People v. Clark
(2016) 63 Cal.4th 522 (Clark), is barred from pursuing resentencing. We disagree.
Because the record of conviction does not establish Rembert’s ineligibility for
resentencing as a matter of law, we reverse the postjudgment order denying the petition
and remand the matter with directions to issue an order to show cause (OSC) and to
proceed in accordance with Penal Code section 1170.95, subdivision (d).
                                              I
                       FACTUAL AND PROCEDURAL BACKGROUND
A. Underlying Crime
              In 1995, a jury found Rembert guilty of first degree murder and found true
special circumstances allegations that the murder occurred during the commission or
attempted commission of robbery and kidnapping (Pen. Code, §§ 187, 190.2, subds.
(a)(17(i) & (ii); all further statutory references are to the Penal Code, unless otherwise
stated). We affirmed the conviction in an unpublished opinion. (People v. Rembert (May
28, 1997, G018055) [nonpub. opn.] (Rembert I).)
              As recounted in our prior opinion, Rembert and two codefendants, Shaun
Burney and Allen Burnett, robbed and kidnapped the victim. “The three discussed what
they should do with [the victim]. Burney expressed a fear that the victim had seen their
faces and would tell the police. Burnett wanted only to leave him in some remote area,
like Carbon Canyon. Burney demanded that they kill him, which Burnett refused to do.
Burney ended the discussion by announcing he would do it. Lifting the trunk lid, he
aimed Rembert’s gun at [the victim]’s head and fired a single shot at point blank range.
It pierced [the victim]’s upraised hand before entering his skull, causing massive blood
loss and his death. The three fled on foot.” (Rembert I, supra, at pp. 3-4.)

                                              2
                In an interview with a police officer, Rembert “admitted he was present at
the shooting but did not participate. He said the idea to ‘jack’ the victim was
Burney’s and Burnett’s, but that he was the one who initially carried the gun from the
apartment. Once the other two had moved the victim into the trunk at gunpoint, Rembert
climbed into the car and went along for the ride. He saw Burnett empty the glove
compartment and the man’s wallet, drive around after getting a shotgun and argue with
Burney as to who was to shoot the victim. After they returned the shotgun, Rembert
reloaded the gun and at some point gave it to Burney who shot the victim. After the three
left the car, Burney hid the gun near some railroad tracks.” (Rembert I, supra, at p. 5,
fn. omitted.)
                “At trial, Rembert testified that he was living with Burnett at the time of
this incident. Two months before, some gang members severely beat Burnett, and both
men were afraid of further gang violence. When Burney, a friend of both Burnett and
Rembert, suggested he come with him to steal a stereo, Rembert agreed to go along but
not necessarily participate. Burnett insisted on coming too, although Rembert felt he was
too drunk. The three wore surgical gloves, and Rembert pocketed a gun for the trip at
Burnett’s request. When they failed to find the car they were going to burglarize, Burnett
and Burney suggested they rob the young man in the nearby car. Rembert declined to do
it, but Burney demanded the gun from him, and he handed it over. Once they had
overpowered [the victim], Rembert came along in the car.
                “They drove to a friend’s house where they got a shotgun to ‘blast’ some
gang members. They also drove to Burnett’s former girlfriend’s house where Rembert
heard some gunshots. Rembert never attempted to release [the victim] or help him, as he
was afraid of Burnett and Burney who he thought were crazy. When Burney began
talking about killing the victim, Rembert was in total disbelief. He leapt from the car and
began running as soon as Burney said he would do it.” (Rembert I, supra, at p. 5.)



                                               3
B. Resentencing Petition
              On July 1, 2019, Rembert filed a petition for resentencing under section
1170.95, seeking to vacate his murder conviction. The District Attorney filed a response
and a supplemental response, objecting to resentencing on multiple grounds. Appointed
counsel filed a supplemental reply.
              The trial court denied the petition without issuing an OSC. The court held
Rembert had not made a prima facie showing he would be entitled to relief since the jury
had made true findings on special circumstances that demonstrated the jury necessarily
determined “(1) the petitioner was the actual killer[,] (2) the petitioner acted with the
intent to kill or (3) the petitioner was a major participant in the underlying felony and
acted with reckless indifference to human life. Because any finding would allow
Petitioner to be convicted of first- or second-degree murder notwithstanding the changes
to section 188 and 189[,] made effective January 1, 2019, Petitioner is not eligible for
relief from his murder conviction under section 1170.95 P.C.”
                                              II
                                        DISCUSSION
              In 2018, the Legislature enacted Senate Bill No. 1437 (Sen. Bill 1437),
which, among other things, established a procedure allowing an individual convicted of
felony murder to petition the trial court to vacate the conviction and be resentenced on
any remaining counts if he or she could not be convicted of felony murder because of
changes to the definition of the crime. (§ 1170.95, subd. (a)(3).) Sen Bill 1437 also
amended the definition of felony murder so that an accomplice to an underlying felony
who was not the actual killer could not be convicted of felony murder unless they aided
in the murder with the intent to kill or were “a major participant in the underlying felony
and acted with reckless indifference to human life, as described in subdivision (d) of
section 190.2.” (§ 189, subd. (e)(3).) Section 190.2, subdivision (d), provides that “every
person, not the actual killer, who, with reckless indifference to human life and as a major

                                              4
participant, aids, abets, counsels, commands, induces, solicits, requests, or assists in the
commission of a felony enumerated in paragraph (17) of subdivision (a) which results in
the death of some person or persons, and who is found guilty of murder in the first degree
therefor, shall be punished by death or imprisonment in the state prison for life without
the possibility of parole if a special circumstance enumerated in paragraph (17) of
subdivision (a) has been found to be true. . . .” Kidnapping and robbery are among the
enumerated special circumstances. (§ 190.2, subd. (a)(17) (A) & (B).)
              The factors a fact finder should consider in assessing a felony-murder
special-circumstance finding were clarified in Banks, supra, 61 Cal.4th 788, and Clark,
supra, 63 Cal.4th 522, nearly two decades after Rembert’s conviction. In Banks, the
Supreme Court identified the factors courts should consider in determining whether a
defendant was a “major participant” under section 190.2, subdivision (d): “What role did
the defendant have in planning the criminal enterprise that led to one or more deaths?
What role did the defendant have in supplying or using lethal weapons? What awareness
did the defendant have of particular dangers posed by the nature of the crime, weapons
used, or past experience or conduct of the other participants? Was the defendant present
at the scene of the killing, in a position to facilitate or prevent the actual murder, and did
his or her own actions or inaction play a particular role in the death? What did the
defendant do after lethal force was used?” (Banks, supra, 61 Cal.4th at p. 803, fn.
omitted.)
              In Clark, the high court set forth considerations relevant to determining
whether a defendant had acted with reckless indifference to human life, including: the
defendant’s knowledge and use of weapons; the number of weapons; physical presence at
the crime scene; opportunities to restrain the crime or aid the victim; duration and
location of the crime; and defendant’s knowledge of a cohort’s likelihood of killing; and
defendant’s effort to minimize the risk of violence during the crime. (Clark, supra,
63 Cal.4th at pp. 618-622.)

                                               5
              As noted, the trial court found Rembert ineligible for resentencing relief
under section 1170.95 based solely on the jury’s felony-murder special-circumstance
findings. Although this position has been upheld in several court of appeal decisions, we
have rejected it as “‘as contrary to the language and intent of section 1170.95.’” (See
People v. Gonzalez (2021) 65 Cal.App.5th 420, review granted August 18, 2021,
S269792 (Gonzalez), quoting People v. Harris (2021) 60 Cal.App.5th 939, 956, review
granted April 28, 2021, S267802.) Because we believe that opinion correctly states the
law, we reach the same conclusion: a jury’s true finding on a special circumstance does
not automatically preclude resentencing relief under section 1170.95. (Gonzalez, supra,
65 Cal.App.5th at p. 431.)
              The Attorney General contends we may affirm the trial court’s denial order
because the record of conviction establishes Rembert’s actions met the Banks and Clark
standards, rendering him ineligible for section 1170.95 relief as a matter of law. In
People v. Lewis (2021) 11 Cal.5th 952 (Lewis), the Supreme Court held that “the trial
court may look at the record of conviction after the appointment of counsel to determine
whether a petitioner has made a prima facie case for section 1170.95 relief.” (Id. at
p. 971.) The high court, however, cautioned that “the prima facie inquiry under
subdivision (c) is limited. . . . ‘“[T]he court takes petitioner’s factual allegations as true
and makes a preliminary assessment regarding whether the petitioner would be entitled to
relief if his or her factual allegations were proved. If so, the court must issue an order to
show cause.”’ [Citation.] ‘[A] court should not reject the petitioner’s factual allegations
on credibility grounds without first conducting an evidentiary hearing,’” unless the record
contains facts refuting the allegations made in the petition. (Ibid., quoting People v.
Drayton (2020) 47 Cal.App.5th 965, 978.) Stated differently, “at the prima facie stage, a
petitioner’s allegations should be accepted as true, and the court should not make
credibility determinations or engage in ‘factfinding involving the weighing of evidence or
the exercise of discretion.’” (Lewis, supra, 11 Cal.5th at p. 974.)

                                               6
              Here, facts relevant to the Supreme Court’s decisions in Banks and Clark,
were disputed at trial and not clearly resolved by the jury’s findings. Specifically, as
recounted in the appellate opinion affirming his conviction, Rembert testified at trial that
he declined to rob the victim, and when one of his cohorts “began talking about killing
the victim, Rembert was in total disbelief. He leapt from the car and began running as
soon as Burney said he would do it.” (Rembert I, supra, at p. 5.) The trial court could
not properly resolve these facts at the prima facie stage. Accordingly, we cannot affirm
the trial court’s denial order based on the record before us.


                                             III
                                        DISPOSITION
              The postjudgment order denying Rembert’s section 1170.95 petition is
reversed, and the matter remanded with directions to issue an OSC and to proceed in
accordance with section 1170.95, subdivision (d).



                                                   ZELON, J.*

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.

*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                              7